MEMORANDUM **
Chih Hsin Teng appeals pro se from the district court’s order dismissing for lack of subject matter jurisdiction his action alleging that the California Department of Motor Vehicles improperly revoked his driver’s license eleven years ago. We have jurisdiction under 28 U.S.C. § 1291. See Spurlock v. FBI, 69 F.3d 1010, 1015 (9th Cir.1995). We review de novo a district court’s dismissal based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that it lacked subject matter jurisdiction under the Rooker-Feldman doctrine because Teng’s federal action requires the district court to review and reverse numerous state court decisions refusing to reinstate Teng’s driver’s license or award him relief. See Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029-30 (9th Cir.2001) (no federal subject matter jurisdiction “[wjhere the district court must hold that the state court was wrong in order to find in favor of the plaintiff[.]”).
Teng’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.